Citation Nr: 1415481	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus and bilateral knee disabilities. 

2. Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus and bilateral knee disabilities. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The February 2007 rating decision denied entitlement to a TDIU and the August 2011 rating decision denied service connection for a low back disability.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from July 2011 to September 2013.  In the August 2013  Supplemental Statement of the Case (SSOC), the RO specifically stated that VA treatment records from July 2011 to August 2013 were reviewed and in the October 2013 SSOC, the RO specifically stated that the records from August 2013 to September 2013 were reviewed.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  Any future consideration of this case should take into consideration the existence of this electronic record.

In March 2009, January 2011, and March 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and it has now been returned to the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1. Evidence associated with the claims file since March 2009 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

2. The Veteran has not been shown to have a low back disability that manifested in service or within one year thereafter, or is causally or etiologically related to service, or that is caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. Evidence received since the March 2009 Board decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), §§ 20.1100, 20.1104 (2013).

2. The Veteran's low back disability was not incurred or aggravated in service,  may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2011 satisfied the duty to notify provisions with regard to the service connection claim.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his secondary service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners have not provided opinions regarding direct service connection.  However, remand is not warranted for an additional opinion because VA is not required to address all possible theories of entitlement, but instead it must consider only those bases reasonably raised by the Veteran or the evidence of record.  Robinson v. Peake, 21 Vet. App. 545 (2008).  The duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  Id. at 553, citing 38 U.S.C. § 5103A(d)(2)(B).  

In this case, the Veteran and his representative have solely claimed service connection for a low back disability as secondary to his service-connected foot and knee disabilities.  He has not asserted direct service connection due to any injury, event, or disease in service.  Further, the theory of direct service connection has not been reasonably raised by the record.  The medical and lay evidence of record provides no indication that the Veteran's current low back disability is related to service.  His STRs show a single instance of treatment for a back muscle strain in February 1976.  The Veteran and his representative have not discussed this incident and have not asserted that the Veteran sustained any injury or trauma to his back or experienced symptoms of a back disability in service.  

Lastly, at his July 2011 VA examination, the examiner noted that he was unable to provide an opinion regarding secondary service connection without speculating because "the [V]eteran's MOS may have lent to its own SC consideration" and his post-svc occupation "could well have" contributed to his back disability because he lifted heavy loads.  Combined with the remainder of the record, which shows that the Veteran's back disability began many years after service and the Veteran's own consistent assertions that his back disability was caused by his service-connected disabilities, the speculative opinion of the July 2011 examiner does not meet the threshold set forth under McLendon. Nicholson, 20 Vet. App. 79, 83 (2006).  If the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.  Therefore, the theory of direct service connection has not been reasonably raised by the record and an opinion regarding direct service connection is not necessary.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

There was not substantial compliance with its remand directives as they pertain to the Veteran's low back claim.  In its March 2013 remand, the Board directed the RO consider the issue as a petition to reopen a previously denied claim of service connection and instead it considered the claim on its merits.  This is not prejudicial because the Board is reopening the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II. New and Material Evidence

Although the RO determined in August 2011 that new and material evidence was presented to reopen the claim for service connection for a low back disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2005, the RO denied the Veteran's claim for service connection for a low back disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Accordingly, the August 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  Further, the Board denied his claim in a March 2009 decision.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2013).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The March 2009 denial addressed the theory that the Veteran's service-connected bilateral pes planus caused his low back theory.  Subsequently, the Veteran asserted that his service-connected bilateral knee disabilities caused or contributed to his low back disability.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened.  38 U.S.C.A. § 5108; see also Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In October 2009, J. K., the Veteran's physical therapist, stated that the Veteran's service-connected knee disabilities prevented effective rehabilitation of his low back.  

Reopening of the Veteran's claim based on the receipt of new and material evidence that supports the assertion that his knee disabilities impact his back disability is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

III.  Entitlement to Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran has not contended that his low back arthritis manifested within one year of his separation from service in July 1978.  He has continuously asserted that it was caused by his service-connected disabilities.  At his July 2011 VA examination, he reported that the back disability had its onset 15 to 16 years prior to the examination, in approximately 1995.  Presumptive service connection is not warranted in this case.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  However, VA is not required to address all possible theories of entitlement, but instead it must consider only those bases reasonably raised by the Veteran or the evidence of record.  Robinson v. Peake, 21 Vet. App. 545 (2008).  As noted above, direct service connection has not been reasonably raised by the record as a theory of entitlement and need not be addressed further.  

The Veteran has a current diagnosis of degenerative disc disease (DDD) and is service-connected for bilateral pes planus and bilateral knee disabilities, satisfying the first and second elements of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  For the reasons discussed below, the nexus requirement is not satisfied and service connection for a low back disability is not warranted.  

The Veteran first underwent a VA examination for his back disability in May 2005.  The examiner diagnosed DDD.  He noted that the Veteran's private physicians had submitted opinions stating that the mobility problems from his service-connected disabilities caused his back disability.  The VA examiner disagreed, finding that "[t]here have never been any scientific studies that have shown that patients develop degenerative changes of the ... spine due to foot condition[s]."  Further, the examiner stated that there have "...been a number of scientific studies that have shown that once the BMI exceeds 29 patients are at increased risk of degenerative changes of the lumbar spine."  Lastly, the examiner stated that the Veteran has a "history of heavy labor" and studies show that "...patients involved in heavy physical labor are at increased risk" of degenerative changes of the spine.  The examiner concluded that it was more likely that the Veteran's obesity and history of physical labor caused his back disability.  The May 2005 VA examiner's opinion and well-reasoned rationale provide probative evidence against the Veteran's claim.  

The Veteran underwent a second VA examination in April 2006.  The examiner noted that Drs. C. P. and D. J., private physicians, opined that the Veteran's back disability was a result of his service-connected pes planus.  The examiner argued that neither physician provided a scientific basis for their conclusions.  The examiner researched the issue and found "only one article" on Medline that mentioned both pes planus and spondyloarthropathy.  He explained that a study of laborers in Mexico 

... looked at risk factors for development of spondyloarthropathy and identified several risk factors including supernumeric vertebrae, spina bifida, trauma to the spine, pes planus, and obesity, but in their conclusion they listed only congenital deformities, trauma, and obesity as significant risk factors since the confidence level of relating pes planus to spinal conditions was so low they did not consider that to be a valid association. 

The examiner concluded that there was no scientific basis for concluding that degenerative changes of the spine were the result of pes planus.  He elaborated, "[c]onversely, there are a number of scientific studies that have shown patients involved in physical-type occupations have increased back conditions."  Lastly, he explained that obesity was also a risk factor for degenerative changes of the joints.  As a result, it was more likely that the Veteran's back disability was the result of his obesity and work history.  The examiner's opinion is supported by a detailed rationale that provides examples of more likely causes of the back disability.  The opinion provides probative evidence against the Veteran's claim.  

At his May 2006 VA general medical examination, it was noted that the Veteran could not "recall any specific trauma to his back."  He reported that his back disability had worsened over the years.  The examiner concluded that, "[g]iven no focal trauma, [the back disability] is likely due to a lifetime of wear and tear," and less likely than not related to his service-connected conditions.  The opinion of the May 2006 examiner provides some probative weight against the Veteran's claim because he attributes the claimed disability to a cause other than his service-connected disabilities.  

In July 2011, the Veteran underwent another VA examination.  The Veteran reported that the onset of his back disability was 15 to 16 years prior.  The examiner concluded that he could not provide an opinion without resorting to speculation because "the [V]eteran's MOS may have lent to its own SC consideration," and his post-service occupation "could well have" contributed because he lifted heavy loads.  Additionally, he noted that there are "credible" biomechanics sources finding that foot and knee problems can contribute to back pain in mild to moderate levels, but that it was typically not the case in a patient who has advanced DJD at the Veteran's age.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  In this case, the examiner stated the reasons for why he was unable to provide an opinion.  However, speculative language such as "may" does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  The July 2011 opinion is not probative evidence in favor of or against the Veteran's claim.  

The Veteran underwent a fifth VA examination in July 2013.  He reported that his post-service employment was as a refrigerator repairman and then as a painter "for many years."  The examiner concluded that it was "much" less likely that the Veteran's back disability was caused by his service-connected pes planus or knee disabilities.  The examiner addressed the multiple favorable opinions from the Veteran's private treatment provides and stated that there were hypotheses that gait changes due to pes planus can predispose patients to other musculoskeletal problems.  However, the examiner concluded that 

... sober consideration of the evidence does not find research constructed with design and numbers to create adequate power to demonstrate causation. While there are limited studies that show patients with pes planus are found to have other associated conditions such as mechanical knee issues, these studies are not adequately powered, blinded nor do they enlist controls.  To be clear: [s]imply noting an association of two medical issues does not imply causation.  While there are real biomechanical implications to variants of flat feet, to go so far as to state that the [V]eteran's degenerative disease of his lumbar spine ... is due to, or significantly aggravated by, his pes planus and service-incurred knee condition, is not supportable.  The risk of back issues associated with his occupations is far greater and far more likely a cause.  

The opinion of the July 2013 VA examiner is probative and highly persuasive.  It notes the opinions of the Veteran's private treatment providers and specifically refutes the hypothesis that gait changes from pes planus caused the Veteran's back disability.  The examiner also explained that previous studies were not scientifically sound and that an association is not the same as causation.  

In September 2013, the Veteran's claims file was reviewed by a VA examiner, who concluded that there was no connection between the Veteran's DDD and his service-connected pes planus and knee disabilities.  The examiner noted that he reviewed the entire claims file.  Regarding the statements from the Veteran's private physicians, the examiner found, "while the opinions expressed are well intended, they are not supported by current medical literature and research."  He explained that there was no clear evidence from a "review of orthopedic literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis."  The examiner also stated that an injury resulting in a leg length discrepancy of more than 5 centimeters such that the "individual's gait pattern has been altered to the extent that there is an obvious Trendelenburg gait," could impact other areas of the body.  The examiner stated that he compared and contrasted the Veteran's case with cases noted in orthopedic, physical therapy, sports medicine, rheumatology, kinesiology, and biomechanics texts as well as Oxford's Textbook on Orthopedics and Trauma and Titnelli's Textbook of Emergency Medicine and Trauma, and that his research supported his conclusion that the Veteran's back disability was not related to his service-connected pes planus and knee disabilities.  The examiner's opinion is clearly very well-researched, as noted by the variety of texts he consulted in formulating his opinion.  Further, he addressed the opinions of the private physicians and explained that they are not supported by current medical research.  The opinion provides significant probative evidence against the Veteran's claim.  

Two VA podiatrists submitted opinions in favor of the Veteran's claim.  In September 2004, Dr. D. J. stated that the Veteran asked him if foot problems could cause knee and back problems.  He stated that, "[t]here is no doubt that some knee and or back conditions can be caused by or aggravated by abnormal foot function."  He provided examples of patellofemoral joint syndrome due to excess pronation or back pain due to one foot functioning differently from the other.  He noted that the best way to determine the cause of back pain is to prescribe orthotics and determine if the back pain alleviates.  Dr. D. J. concluded that "[o]bviously, it goes without saying that many back [or] knee conditions are unrelated to foot function."  Essentially, he stated that back pain may be caused by abnormal foot function or other causes entirely.  Therefore, his opinion is not afforded as much probative weight as those from the May 2005, April 2006, May 2006, July 2013, and September 2013 VA examiners because he does not reach a conclusion regarding the Veteran's disability.  

In June 2007, Dr. B. M., another VA podiatrist, stated that in his professional opinion, the Veteran's pes planus could "certainly" exacerbate his back.  He explained that, "[t]his has been documented and researched by Drs. Howard Dananberg, George Trachtenberg, et. al."  Although Dr. B. M. cited to literature, he did not provide a rationale for his opinion, rendering it less probative.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran submitted numerous opinions from his private physicians regarding his back.  

In February 2006, Dr. C. P. stated that the Veteran's abnormal gait from his flat feet aggravated his back.  Dr. C. P. did not provide a rationale for how he reached this conclusion, rendering his opinion less probative than the more well-reasoned opinions of the VA examiners.  Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124.  

In March 2006, Dr. R. E., a chiropractor, noted that the Veteran had irritation and inflammation in his joints and that he was a paratrooper in service.  Dr. R. E. opined that "[the Veteran] could certainly be considered for more disability with his spine and lower extremities."  This statement is not probative because it does not propose a link between the Veteran's currently diagnosed back disability and his service-connected disabilities and employed speculative language, which does not create an adequate nexus for the purposes of establishing service connection.  See Warren, 6 Vet. App. at 6.   

In August 2011, Dr. M. H. stated that the Veteran's abnormal gait was a manifestation of his pes planus and "could certainly" be a contributing factor for his back.  Dr. M. H. did not provide a rationale for how she reached this conclusion, rendering her opinion less probative than the more well-reasoned opinions of the VA examiners.  Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124.  

In December 2012, Dr. C. P. again noted that pes planus "was likely" a contributing factor to the development and progression of knee and back problems.  As discussed above, an opinion without an accompanying rationale is afforded less probative weight.  Id.  

Lastly, In April 2013, Dr. C. P. stated that the Veteran's abnormal gait contributed to his back disability.  Dr. C. P. noted that he began treating the Veteran in 1998 and he already had symptoms of back and knee arthritis, prior to his weight gain.  This opinion from Dr. C. P. provides some probative weight in favor of the Veteran's claim because he notes that the Veteran had symptoms of his back disability prior to gaining weight, which is one of the potential risk factors cited by VA examiners as an alternative cause of the Veteran's back disability.  However, it is not clear from Dr. C. P.'s statements whether he took into account the Veteran's post-service employment in a field involving heavy labor in formulating his conclusion.  Further, he does not discuss whether he conducted any medical research prior to rendering his opinion.  Therefore, it is less probative than the findings of the VA examiners.  

The Board finds that the opinions of the May 2005, April 2006, May 2006, July 2013, and September 2013 VA examiners are more probative than the findings of the two VA podiatrists and the Veteran's private physicians.  The five VA opinions provide well-reasoned and detailed explanations for why the Veteran's service-connected pes planus and knee disabilities did not cause or aggravate his back disability.  In particular, the July 2013 and September 2013 opinions are especially persuasive because they addressed the findings of the private physicians and the examiners clearly conducted in-depth research prior to providing their opinions.  Conversely, the findings of the majority of the VA podiatrists and private physicians were speculative, accompanied by less well-reasoned explanations, or did not contain rationales at all.  

The SSA determined the Veteran to be disabled in part due to his back disability. The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The SSA records do not provide evidence in support of the Veteran's claim as they do not address whether his back disability is related to his service-connected disabilities.  Instead, the records show that the has a current back disability, a fact that has already been established.  

The Veteran has submitted lay statements in support of his claim.  For example, in February 2008, he stated that the excessive pain from his feet and knees caused "problems in my back from standing abnormally."  As a whole, the Veteran's lay contentions may be accurately summarized as a belief that the altered gait from his service-connected bilateral pes planus and knee disabilities have caused or aggravated his back pain.  The Veteran's sister, M. H. provided a general statement that the Veteran experiences severe pain and it impacts his gait.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's back disability is caused by pes planus or knee disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is certainly competent to observe his own symptoms of back pain, he is not capable of determining its cause or attributing it to his service-connected disabilities.  As shown by the record, medical professionals with more expertise and training than a layperson have disagreed with regard to the etiology of the Veteran's back disability.  Further, his assertion has been investigated by competent medical examinations and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Veteran's lay assertions are less probative than the medical evidence of record.  

The Veteran also states that the opinions from his private physicians are sufficient bases for a grant of service connection.  As noted above, the Board has found that the private medical opinions are less probative than the findings of the VA examiners.  

Lastly, the Veteran submitted treatise evidence.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this is when the medical treatise information, "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998). 

An excerpt from "The Ultimate Back Book" notes that the majority of patients with back pain also have abnormal gaits, but that it is not clear whether an abnormal gait causes back pain or back pain causes an abnormal gait.  The author notes,"[t]he most recent studies (performed by foot specialists, or podiatrists) seem to indicate that the feet, indeed, are the culprit, at least in some cases."  This treatise does not address the Veteran's individual case and also posits that foot problems cause back problems in "some" cases.  This finding is less probative than the findings of the VA examiners who examined the Veteran or reviewed his medical records and analyzed his specific disability picture prior to formulating their opinions.  

An excerpt from "The Complete Foot Book" notes that weak arches cause foot and leg pain and that "fatigue is always present, not only in the lower extremities but in the back." The author states that back pain is caused by muscles tensing and straining to compensate for an imbalance of feet.  This treatise addresses pain, not arthritis.  

In this case, both treatises are generic and do not address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence of record, such as his specific back disability diagnoses.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Thus, they do not support his claim. 

The Board has considered the evidence of record and has determined, for the reasons discussed above, that the findings of the May 2005, April 2006, May 2006, July 2013, and September 2013 VA examiners outweigh the findings of the VA podiatrists, private physicians, lay statements, and treatises.  The evidence against the Veteran's claim outweighs the evidence in support of it; the evidence is not in relative equipoise.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding the benefit of the doubt are not applicable, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2103); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a low back disability is denied.  


REMAND

The TDIU claim must be remanded for an addendum medical opinion because there was not substantial compliance with the January 2011 remand directives.  The April 2012 examiner did not address to what degree the Veteran's unemployability is caused by his service-connected disabilities versus his nonservice-connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2012 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The purpose of the opinion is to determine whether the Veteran is unemployable SOLELY due to his service-connected disabilities.  

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

c) Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities ALONE preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner may NOT consider impairment caused by age or nonservice-connected disabilities.  

d) The Veteran's service-connected disabilities are: bilateral pes planus, left knee instability associated with bilateral pes planus, iliotibial tendinitis of the right and left knees associated with bilateral pes planus, and symptomatic removal of right knee semilunar cartilage associated with bilateral pes planus.  

e) If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


